         Case 1:18-cv-00601-RMC Document 17 Filed 12/13/18 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
MALIBU MEDIA, LLC,                 )
                                   )
            Plaintiff,             )
                                   )
      v.                           )    Civil Action No. 18-601 (RMC)
                                   )
ADAM HARPER,                       )
                                   )
            Defendant.             )
_________________________________  )

                                 ORDER TO SHOW CAUSE

               Plaintiff Malibu Media, LLC filed a Complaint [Dkt. 1] in this matter on March

17, 2018, against Defendant John Doe. After conducting some discovery, Malibu Media

determined the identify of John Doe and filed an Amended Complaint [Dkt. 8] on September 12,

2018, listing Adam Harper as Defendant. Defendant Adam Harper was served with a summons

and copy of the Amended Complaint on October 13, 2018 [Dkt. 4]. Defendant has failed to

appear, plead, or otherwise defend. As a result, the Clerk of Court entered default against him on

December 6, 2018 [Dkt. 15]. On December 12, 2018, Plaintiff filed a motion for entry of default

judgment [Dkt. 16], with a Proposed Order [Dkt. 16-8], Memorandum [Dkt. 16-2], and Exhibits

[Dkts. 16-3, 16-4, 16-5, 16-6, and 16-7]. Defendant has not filed a response. Accordingly, it is

hereby

               ORDERED that no later than January 24, 2019, Defendant shall SHOW CAUSE

in writing why the Court should not grant Plaintiff s motion for default judgment [Dkt. 16].



Date: December 13, 2018
                                                 ROSEMARY M. COLLYER
                                                 United States District Judge


                                                1
